Citation Nr: 1433640	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a low back disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a right arm disorder.
9.  Entitlement to service connection for a right shoulder disorder.	



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the RO.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals VA outpatient treatment records dated from 2008 to 2014, which have been reviewed by the RO and Board in conjunction with the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened  claims of service connection for a low back and right knee disorder are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a June 1982 rating decision, the RO denied the Veteran's claims for service connection for low back and right knee disorders; he was notified of that decision and apprised of his appellate rights, but did not appeal; no evidence or information was received within one year of that decision that pertained to either claimed disorder.

2.  The evidence received since the June 1982 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claims for service connection for low back and right knee disorders.

3.  The currently demonstrated lumbar spinal stenosis and degenerative joint disease is shown as likely as not to be due to an injury suffered by the Veteran during his combat service in World War II.  

4.  The Veteran is not shown to have a left hand disorder.

5.  The currently demonstrated right leg disorder, diagnosed as peripheral vascular disease, is not shown to be due to an event or incident of the Veteran's active service. 

6.  The currently demonstrated right foot disorders, diagnosed as peripheral vascular disease, hallux valgus, onychomycosis, hyperkeratosis and pes cavus, is not shown to be due to an event or incident of the Veteran's active service.

7.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to peripheral vascular disease after service, nor is the Veteran shown to have exhibited a combination of manifestations or sufficient observations to establish the presence of chronic peripheral vascular disease during service.

8.  The Veteran is not shown to have a right arm disorder.

9.  The Veteran is not shown to have a right shoulder disorder



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar spinal stenosis and degenerative joint disease is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. The Veteran does not have a left hand disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.   The Veteran's right leg disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  The Veteran's right foot disability is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The Veteran does not have a right arm disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The Veteran does not have a right shoulder disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court established requirements with respect to the content of the duty to assist notice under VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

Given the favorable disposition of the requests to reopen the claims for service connection for low back and right knee disorders, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the remaining claims, in a November 2012 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2012 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.  

The Board acknowledges that the Veteran has not been afforded a VA examination pertaining to the claimed left hand, right leg, right foot, right arm, and right shoulder disabilities.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed right leg and right foot disabilities, as will be discussed below in greater detail, there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event.  

As regards the claimed left hand, right arm, and right shoulder disorders, there is no evidence to show the presence current disability or persistent recurrent symptoms of a disability.

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims.  

As regards the remaining claims, there is no indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, or any evidence suggestive of a possible relationship to service.  

Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



II.  Claims to Reopen

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The RO originally denied the Veteran's claim of service connection for low back and right knee disorders in a June 1982 rating decision.  The pertinent evidence then of record included a May 1956 VA hospitalization report reflecting treatment for cellulitis of the right knee and anterior tibial region, a May 1981 statement from a coworker, J.M., documenting the Veteran's complaints of back problems, an April 1981 report from private physician Dr. G. noting diagnosis of mild degenerative changes of the right knew with possible meniscus injury, and advanced degenerative joint disease of the lumbosacral spine, and an April 1982 VA examination report.  

The Veteran related his back and knee pain as due to injury during World War II.  The RO denied the claim, nothing that the Veteran's service treatment records were silent for any musculoskeletal complaints.

The Veteran was notified of the June 1982 rating decision and of his appellate rights in a letter dated that same month, but he did not appeal the denial of these issues.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).

Nevertheless, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in November 2012.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The newly-submitted evidence includes VA outpatient treatment records documenting complaints and treatment for back and right knee problems.  Diagnoses of right knee arthritis and lumbar spinal stenosis and degenerative joint and disc disease are noted in these records.  A history of right knee injury during World War II was noted in April 2010.  

The Veteran has also submitted various written statements documenting his report of continuous leg and back pain since an incident in service where he was thrown from a gun mount.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 1982 final denial of the claims for service connection.  

It is also not duplicative or cumulative of evidence previously of record, as these specific assertions as to continuity of symptomatology were not made when the claims were previously denied. 

Moreover, the Veteran's statements as to having continuous back and knee problems since service injury, combined with VA treatment records documenting problems since service as well as prior treatment records discussing knee and back problems stemming from an injury during World War II, address a relationship between the Veteran's service and his current symptoms.   

Hence, this evidence relates to an unestablished fact necessary to substantiate the claims for service connection for the claimed low back and right knee disorders and raises a reasonable possibility of substantiating the claims.

Accordingly, on this record, the Board finds that new and material has been presented and is sufficient to reopen the Veteran's previously denied claim of service connection for low back and right knee disorders.  

To the extent that service treatment records may be missing in this case, the evidence of record including the Veteran's own lay assertions must be careful considered for the purpose of deciding this appeal.  

The Veteran asserts that his back disorder is related to injuries incurred in service during World War II, to include being thrown from a gun mount.  While such injuries are not documented in the Veteran's service treatment records, with due consideration given to the places, types and circumstances of the Veteran's service, these reports are credible.  38 U.S.C.A. § 1154(a) (West 2002).

The post-service treatment records include a May 1956 VA hospitalization report noting that the Veteran was blown from a gun mount by a blast in 1945.

Moreover, in connection with claim filed in February 1981, the Veteran reported having back pain due to his period of service.  

Significantly, in an April 1982 report, Dr. G. noted the Veteran's report that he had back trouble since World War II, but it was not of severe enough degree to bother him until that time.  After physical examination and x-rays, Dr. G. advanced degenerative joint disease of the lumbosacral spine with facet pain.  

The Veteran currently asserts that he has had chronic back symptoms since service, and the VA treatment records document the he has lumbar spinal stenosis and degenerative joint disease.

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current lumbar spinal stenosis and degenerative joint disease as likely as not is due to an injury sustained by the Veteran during his active service in World War II.  

However, for reasons discussed in the remand section of this document, the Board finds that further development is necessary before the merits of the claim of service connection for a right knee disorder can be addressed.


II.  Service Connection Claims

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes cardiovascular disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With compensation claims, the VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran contends that he is entitled to service connection for left hand, right foot, right leg, right shoulder, and right arm disorders, as he believes that these are the result of injuries sustained in service.  

The Veteran reported being hit with shrapnel and injuring his head and left hand after a fan fell of the ceiling due to a bomb explosion on the U.S.S. Savannah.  

The Veteran also reports having various injuries to the knee, leg, elbow and shoulder.  He submitted a photograph of himself in service with a bandage on his left arm.  

At the outset, the Board notes that the service treatment records do not note any complaint, finding, or diagnosis with respect to the claimed left hand, right leg, right foot, right arm, and right shoulder disorders.  There were no abnormalities found on April 1946 discharge examination.

Following service, a May 1956 VA hospitalization report reflects treatment for cellulitis of the right knee and anterior tibial region.

On VA examination in April 1982, the examiner noted that the joints were normal, but that the Veteran experienced bilateral hypesthesia of the hands.  An impression of possible carpal tunnel syndrome was noted.  

The VA outpatient treatment records dated from 2008 to 2014 document a number of complaints related to the extremities.   

An October 2009 report reflected the Veteran's complaints of pain to the right shoulder and knee due to old war injuries.  

On primary care follow-up in November 2009, the Veteran only reported constant right knee pain.

In October 2010, the Veteran reported that he had experienced significant leg pain for months.  He had peripheral artery bypass in September 2010, which relieved his leg pain, but he developed problems in his feet.  

The Veteran was assessed with revascularized lower extremities with 3 decubitus ulcers.  

A February 2011 report reflects that the Veteran had undergone bypass surgery the previous year and experienced pain to both feet along with an ulcer of the right heel.  

The Veteran was assessed with occlusive vascular disease of the lower extremities in April 2011.

A May 2011 report noted ulcers of the leg along with foot pain.

Peripheral vascular disease of the feet along with heel and ankle pain was noted in September 2012. 

In April 2013, the Veteran was diagnosed with bilateral hallux valgus deformities, right greater than left, and other degenerative changes.  He was assessed with peripheral vascular disease, onychomycosis, hyperkeratosis, and pes cavus of both feet.

In this case, the record does not reflect diagnosis of or treatment for left hand, right arm or right shoulder disorders.  

While possible bilateral carpal tunnel syndrome was noted on examination in 1982, there is no indication of this or any other related disorder of the hand or arm during the course of the current appeal. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Moreover, to the extent that the Veteran has complained of pain of the left hand, right arm, and right shoulder, the Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  

Without a pathology to which the symptom of weight gain can be attributed, there is no basis to find a disability or disease for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain, 21 Vet. App. at 321.  

Accordingly, where, as here, despite the Veteran's report of injuries in service and submission of photographs documenting that his left arm was bandaged in service, competent medical evidence indicates that the Veteran does not have the disabilities for which service connection is sought.  

Thus, there can be no valid claim for service connection for the disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board has also considered the Veteran's statements to the effect that he has left hand, right arm, and right shoulder disorders that are related to his military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470.  However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a current disability.

For these reasons, service connection for claimed left hand, right arm, and right shoulder disorders must be denied.

As regards the claims for service connection for right foot and right leg disorders, the record reflects remote diagnoses of peripheral vascular disease, hallux valgus deformity, pes cavus, and onychomycosis and hyperkeratosis of the feet.

There is no evidence that these disabilities were incurred in service or otherwise were related to an event or incident of his service.  The service treatment records are silent for right foot or leg-related complaints or diagnoses.  

Moreover, none of the VA or private treatment records indicates a relationship between the Veteran's current peripheral vascular disease, hallux valgus deformity, pes cavus, and onychomycosis and hyperkeratosis and any event or incident of service.  

Rather, the VA treatment reports largely relate his peripheral vascular disease and related symptoms of the legs and feet to a recent peripheral artery bypass in 2009.

In addition, the Veteran has not alleged continuity of symptomatology regarding his peripheral vascular disease and such is not shown by the evidence of record.  Characteristic manifestations sufficient to identify the disease entity were not shown in service.

Moreover, the Veteran's has not advanced any specific argument as to why he believes that this his current right foot and right leg disabilities, diagnosed peripheral vascular disease, hallux valgus deformity, pes cavus, and onychomycosis and hyperkeratosis, are related to service.

Based upon the cumulative record, the Board concludes that the Veteran's right foot and leg disorders, currently diagnosed as peripheral vascular disease, hallux valgus, onychomycosis, hyperkeratosis, and pes cavus of the right leg and foot, were first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Accordingly, on this record, the claim of service connection for the claimed right foot and leg disorders must also be denied.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed.

Service connection for lumbar spinal stenosis and degenerative joint disease is granted.  

As new and material evidence has been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for a claimed left hand disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a claimed right arm disorder is denied.

Service connection for a claimed right shoulder disorder is denied.	



REMAND

As noted, with regard to the reopened claim of service connection for right knee, the Board believes that additional development is warranted.

The Veteran contends that these disorders are related to injuries incurred in service during World War II, to include being thrown from a gun mount.  While such injuries are not documented in the Veteran's service treatment records, with due consideration given to the places, types and circumstances of the Veteran's service, these reports are credible.  38 U.S.C.A. § 1154(a) (West 2002).

The post-service treatment records include a May 1956 VA hospitalization report noting that the Veteran was blown from a gun mount by a blast in 1945, and treated for a painful right knee.  He presented with complaints of right knee pain, and was diagnosed with cellulitis of the right knee and anterior tibial region.

An April 1982 report from private physician Dr. G. noted the Veteran's report that he was injured at his battle station during World War II and twisted his knee.  He reported that his knee continued to bother him off and on over the years, gradually becoming worse.  The Veteran also reported that he had back trouble since World War II, but it was not of severe enough degree to bother him until that time.  After physical examination and x-rays, Dr. G. diagnosed mild degenerative changes of the right knee with possible meniscus injury.  

The Veteran has continued to report chronic right knee symptoms since service, and treatment records document diagnosis of right knee arthritis.

The Board again points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as knee and back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

Given that the record reflects possible right knee disability that might have been incurred in service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a right knee disorder. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to be scheduled for an examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current right knee disabilities. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right knee disability was incurred in service or is otherwise medically related to service, to include the report of injury sustained after being thrown from a gun mount.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

 The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

 Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals


Department of Veterans Affairs


